Name: Council Regulation (EEC) No 1898/85 of 8 July 1985 amending, for the seventh time, Regulation (EEC) No 355/79 laying down general rules for the description and presentation of wines and grape musts
 Type: Regulation
 Subject Matter: trade;  marketing;  beverages and sugar;  foodstuff;  consumption
 Date Published: nan

 11 . 7. 85 Official Journal of the European Communities No L 179/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1898/85 of 8 July 1985 amending, for the seventh time, Regulation (EEC) No 355/79 laying down general rules for the description and presentation of wines and grape musts marking the alcoholic strength by volume of wine to apply after that date ; whereas, with a view to coordina ­ ting the application of these provisions, amendments to which are currently being reviewed by the Council , the date laid down for a decision by the Council should be postponed, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 798/85 (2), and in particular Article 54 ( 1 ) thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 355/79 (3), as last amended by Regulation (EEC) No 3490/84 (4), lays down general rules for the description and presenta ­ tion of wines and grape musts ; Whereas the marking of actual alcoholic strength by volume is currently optional and regulated for a transi ­ tional period only by Regulation (EEC) No 355/79 ; whereas Articles 3 (3), 13 (3) and 30 (4) of the said Regulation provide that the Council is to decide by 30 June 1985 at the latest on common arrangements for HAS ADOPTED THIS REGULATION : Article 1 In the second subparagraph of Article 3 (3), the second subparagraph of Article 13 (3) and the first subpara ­ graph of Article 30 (4) of Regulation (EEC) No 355/79 '30 June 1985' is hereby replaced by '31 August 1987'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 July 1985. For the Council The President J. SANTER (&gt;). OJ No L 54, 5 . 3 . 1979, p. 1 . O OJ No L 89, 29. 3 . 1984, p. 1 . (3) OJ No L 54, 5 . 3 . 1979, p. 99 . V) OJ No L 327, 14. 12. 1984, p . 2 .